Frank Holt, Justice, dissenting in part. I cannot agree with that part of the majority opinion which disallows the chancellor’s partial award of expenses to appellee for reasonable nursing home care which was based upon local costs. A portion of that part of the chancellor’s opinion reads: “In arriving at this conclusion, the Court has taken into consideration the fact that nursing home care could be provided at Hope at less cost than the cost for similar care in Wilcox Hall, and that the wages of one employee by the Babers for forty hours a week during the two and two-thirds years Mrs. Christian has spent in the nursing home at Kingsport would possibly exceed the amount of the judgment here rendered in Mrs. Christian’s favor. The Court has also taken into consideration the fact that Mr. and Mrs. Baber have been deprived of an opportunity to economize on costs, while at the same time considering the fact that Mr. and Mrs. Baber [68 and 64 years of age respectively] have not had the physical strain of giving the care that is properly Mrs. Christian’s due.” Mrs. Christian, now 87 years of age, admittedly is an invalid and described as essentially a nursing home patient requiring constant nursing attention. According to the evidence, had Mrs. Christian resided in the appellants’ home during the period in question, it would have cost the appellants at least $5,280 for only one attendant working a forty-hour week. The minimum cost for nursing home care in Hope, Arkansas would have been approximately $7,500. This would not include any additional costs for necessary medicines and medical care in either the appellants’ home or a nursing home. The total judgment rendered by the chancellor was for only $6,041. This included $2,127 for necessary medical bills which the majority approves. The balance of $3,914 was necessarily allocated to nursing home care. It appears both items were based upon local costs or standards. Obviously, that part of the judgment awarded for nursing home care is substantially less than the total costs would have been to appellants in providing either local home or nursing home care for Mrs. Christian during these approximately three years. I cannot see where this modest award, below local costs, is a substantial variation from the contractual duties of the grantees, nor disadvantageous to them. The agreement between Mrs. Christian and the appellants provided, inter alia, that the appellants would: “* * *. take me into their home and the home of the survivor, and care for me and furnish to me a separate room in such home and also furnish and provide for me all my necessary food, meals and board, and generally to support and look after and care for me as a member of their family as long as I live, * * [emphasis added] With reference to the words “as a member of their family,” I agree with the chancellor’s statement that: “* * * This phrase requires the court to determine how members of a family should reáct toward another member of the family who falls on evil days so that it has become, in the judgment of her personal physician, essential for her physical well-being to live in a nursing home.” The chancellor’s interpretation and 'resulting award certainly comport with a fair and reasonable meaning of how members of a family usually react when “evil days” befall an elderly member. These support contracts, by their very nature, invite controversy and often result in litigation distressing to both parties. In most every case it appears that the grantor is an elderly person who conveys his or her property in the belief that the grantee will reasonably provide security and comfort as the particular needs arise. The grantor rightfully trusts that the grantee will lessen and not add to the natural apprehensions of advancing age. The dreáded loneliness that so often faces an individual in declining years is a primary concern. In the nature of things, an individual, and particularly an elderly person, desires foremost to be with or near the loved ones of her family. This is especially true when members of a family show love and compassion for the elderly person. It must be said this is a type of contract that is in a class by itself. These contracts are, and should be, liberally construed in favor of the aging grantor and if there is no exact precedent, then equity fashions a remedy. Blose v. Blose, 118 Va. 16, 86 S. E. 911 (1915); Bruer v. Bruer, 109 Minn. 260, 123 N. W. 813, 28 L. R. A., (n. s.) 608 (1909). See, also, State Ex Rel v. Cate, 236 Ark. 836, 371 S. W. 2d 541 (1963); Bowen v. Hockley, 71 F. 2d 781 (4th Cir. 1934); 27 Am. Jur. 2d, Equity § 103 (1966); and 30A C. J. S. Equity § 599 (1965). A court of equity looks into the circumstances under which a written instrument is made in order to interpret its substance and ascertain and enforce the real intentions of the parties. Schnitt v. McKellar, 244 Ark. 377, 427 S. W. 2d 202 (1968). And further, equity should never refuse relief merely because it finds no exact or similar situation in our own cases. Renn v. Renn, 207 Ark. 147, 179 S. W. 2d 657 (1944). PERHAPS THE REMEDY NOW LIES WITH APPROPRIATE LEGISLATION TO AVOID THE HARSHNESS THAT SOMETIMES RESULTS IN THIS TYPE OF CONTRACT. BY STATUTE IN ALABAMA, THE GRANTOR IN A CONVEYANCE OF REALTY IS GIVEN THE OPTION TO RESCIND WHERE A MATERIAL PART OF THE CONSIDERATION IS SUPPORT AND MAINTENANCE. CODE OF ALABAMA, TITLE 20, § 15. HOWEVER, THE GRANTEE, WHO HAS COMPLIED WITH THE TERMS OF THE CONVEYANCE, HAS THE RIGHT TO RECOVER ON A QUANTUM MERUIT BASIS FOR SERVICES PERFORMED IN CARING FOR THE GRANTOR AND, ALSO, BE COMPENSATED FOR REASONABLE PERMANENT IMPROVEMENTS TO THE REALTY. McBrayer v. Smith, 278 Ala. 247, 177 So. 2d 571 (1965). In the case at bar the chancellor thoroughly, painstakingly, and wisely took into consideration the relative positions of the parties and I think his decree renders substantial justice and fashions an equitable result. I would affirm. Harris, G. J., joins in this dissent.